

116 HCON 58 IH: Commemorating the 35th anniversary of the Mexico City policy.
U.S. House of Representatives
2019-08-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. CON. RES. 58IN THE HOUSE OF REPRESENTATIVESAugust 13, 2019Mr. Biggs (for himself, Mr. Kelly of Pennsylvania, Mr. Meadows, Mr. Wright, Mr. Long, Mr. King of Iowa, Mr. Joyce of Pennsylvania, Mr. Gaetz, Mr. Hice of Georgia, Mr. Buck, Mr. Thompson of Pennsylvania, Mr. Abraham, Mr. Babin, Mr. Burchett, Mr. Duncan, Mr. Latta, Mr. Grothman, Mr. Chabot, Mr. Mooney of West Virginia, Mr. Lamborn, Mr. Marshall, Mr. Bost, Mr. Luetkemeyer, Mr. Banks, Mr. Budd, Mr. Kevin Hern of Oklahoma, Mr. Conaway, Mr. Ratcliffe, Mr. Norman, Mr. Brooks of Alabama, Mr. Gibbs, Mr. Stewart, Mrs. Rodgers of Washington, Mr. Johnson of South Dakota, Mr. Roy, Mr. Cloud, Mr. Rutherford, Mr. Weber of Texas, Mr. Posey, Mr. Flores, Mr. Cline, Mr. Yoho, Mr. Armstrong, Mr. Gianforte, Mr. Reschenthaler, Mr. Arrington, Mr. Estes, Mr. Shimkus, Mr. Duffy, Mr. Brady, Mr. Walker, Mrs. Hartzler, Mr. Rogers of Kentucky, Mrs. Lesko, Mr. Jordan, Mr. Sensenbrenner, Mr. Wilson of South Carolina, Mr. Gallagher, Mr. Olson, Mrs. Miller, Mr. Kelly of Mississippi, Mr. Austin Scott of Georgia, Mr. Loudermilk, Mr. Emmer, Mr. Graves of Georgia, Mr. Rouzer, Mr. McKinley, Mr. Fleischmann, Mr. Meuser, Mr. Aderholt, Mr. Kinzinger, Mrs. Roby, Mrs. Wagner, Mr. Perry, Mr. Moolenaar, Mr. Palmer, Mr. LaHood, Mr. Hagedorn, Mr. Guest, Mr. Fulcher, Mr. Pence, Mr. Allen, and Mr. Rodney Davis of Illinois) submitted the following concurrent resolution; which was referred to the Committee on Foreign AffairsCONCURRENT RESOLUTIONCommemorating the 35th anniversary of the Mexico City policy.
	
 Whereas the United Nations held its second International Conference on Population in Mexico City between August 6 and August 14, 1984;
 Whereas the primary purpose of this conference was to discuss the implications of population growth in the developing world and to build on the findings of the first conference on this topic, which met in Bucharest, Romania, 10 years before;
 Whereas the United States was 1 of 147 member states of the United Nations that agreed to participate in the conference;
 Whereas President Ronald Reagan, in a May 30, 1984, pre-conference message to Mexican President Miguel de la Madrid Hurtado, expressed the belief that the challenges posed by significant population growth in many developing nations could and should be met in such a way as to respect and enhance the freedom of the individual;
 Whereas President Reagan’s May 30, 1984, message continued: We believe population programs can and must be truly voluntary, cognizant of the rights and responsibilities of individuals and families, and respectful of religious and cultural values. When they are, such programs can make an important contribution to economic and social development, to the health of mothers and children, and to the stability of the family and of society;
 Whereas President Reagan’s May 30, 1984, message culminated with the following statement: Our concern over the dimensions of demographic change is inseparable from a concern for the welfare of children—who are the ultimate resource of any society.;
 Whereas President Reagan selected then-former Undersecretary of State James L. Buckley to attend the International Conference on Population in Mexico City;
 Whereas Ambassador Buckley addressed a plenary session of the conference on August 8, 1984; Whereas Ambassador Buckley stated in this address that the United States does not consider abortion an acceptable element of family planning program;
 Whereas Ambassador Buckley’s statement clarified United States policy along the following lines: (1)First, where United States funds are contributed to nations which support abortion with other funds, the United States will contribute to such nations through segregated accounts which cannot be used for abortion.;
 (2)Second, the United States will no longer contribute to separate nongovernmental organizations which perform or actively promote abortion as a method of family planning in other nations.; and
 (3)Third, before the United States will contribute funds to the UN Fund for Population Activities it will insist that no part of its contribution be used for abortion and will also first require concrete assurances that the UNFPA is not engaged in, and does not provide funding for, abortion or coercive family planning programs. Should such assurances not be possible, and in order to maintain the level of its overall contribution to the international effort, the United States will redirect the amount of its intended contribution to other, non-UNFPA family planning programs.;
 Whereas these proscriptions have come to be known as the Mexico City policy; Whereas the Mexico City policy was continued by President George H.W. Bush and subsequently rescinded by President Bill Clinton in 1993;
 Whereas the Mexico City policy was reinstated by President George W. Bush in 2001 and subsequently rescinded by President Barack Obama in 2009; and
 Whereas the Mexico City policy was most recently reinstated, modernized, and renamed Protecting Life in Global Health Assistance by President Donald Trump: Now, therefore, be it  That Congress—
 (1)commemorates the 35th anniversary of the Mexico City policy; (2)expresses the hope that the Mexico City policy will be permanently codified in United States law; and
 (3)affirms the sanctity of life at all stages, from the moment of conception to the moment of natural death.
			